DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8, 9, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartke et al. (US 2013/0255613 A1), cited in the IDS filed 9/14/20.
Re. Claim 1, Hartke et al. discloses a light-emitting module comprising: a substrate 134; a surface light-emitting element 132 provided on the substrate 134 and including a plurality of light sources; and an optical waveguide 120b covering the plurality of light sources and attached to the surface light-emitting element 132, that has a refractive index distribution in a radial direction, and that extends in an axial direction; wherein the optical waveguide 120b condenses light beams emitted from the surface light-emitting element 132.  See Fig. 5c and [0054]-[0056], and [0058].  
Re. Claim 5, Hartke et al. discloses the plurality of light sources of the surface light-emitting element 132 are arranged in an array.  See Fig. 5c and [0054]. 
Re. Claim 8, Hartke et al. discloses the surface light-emitting element 132 is a vertical-cavity surface- emitting laser (VCSEL).  See Fig. 5c and [0054].
Re. Claim 9, Hartke et al. discloses at least one of the plurality of light sources emits near- infrared light.  See [0052].
Re. Claim 12, Hartke et al. discloses the emitting end of the optical waveguide 120b is a flat or substantially flat surface that is perpendicular or 13substantially perpendicular to the axial direction.  See Fig. 5c.
Re. Claim 13, Hartke et al. discloses the optical waveguide 120b is attached to the surface light-emitting element 132 by an adhering portion.  See Fig. 5c and [0057].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartke et al. (US 2013/0255613 A1).
Re. Claim 2, Hartke et al. discloses the light emitting module as discussed above, wherein a lens 104b is positioned adjacent the waveguide 120b  at an emitting end of the light-emitting module from which the light beams are emitted.  See Fig. 5c and [0058].
However, Hartke et al. does not disclose the lens being integral to the waveguide such that the optical waveguide includes said lens.
	Forming a lens on the endface of an optical waveguide is well known in the art, and provides an optical element with fixed alignment, thereby simplifying the manufacturing process, and would have been obvious to one of ordinary skill for this reason.  Moreover, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to integrally form the lens with the optical waveguide, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  
	It also has been held the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).
Re. Claim 11, Hartke et al. discloses the light emitting module as discussed above, but fails to disclose the length of the optical waveguide.
Accordingly, Hartke et al. does not disclose an arrangement wherein the optical waveguide has a length of about 2 mm to about 4 mm in the axial direction.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the optical waveguide with a length of about 2 mm to about 4 mm in the axial direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartke et al. (US 2013/0255613 A1) and Cao (US 2004/0256630 A1).
Re. Claims 6 and 7, Hartke et al. discloses the light-emitting module as discussed above, wherein the substrate 134 is a flat or substantially flat plate. See Figs. 5c and 6a, and [0049], [0060].
However, Hartke et al. does not disclose that the substrate includes an insulating material.  Likewise, Hartke et al. does not disclose the surface light-emitting element is provided on a first main surface of the substrate; an electrode is provided on a second main surface of the substrate; and the electrode is electrically connected to the surface light-emitting element.
Cao discloses a light source array 350 comprising a substrate 303; and a surface light-emitting element 306 provided on the substrate 303 and including a plurality of light sources.  The substrate 303 includes an insulating material 302.  The surface light-emitting element 306 is provided on a first main surface (i.e. bottom of well 304) of the substrate 303; an electrode 310a/310b is provided on a second main surface (i.e. upper-most surface) of the substrate 303; and the electrode 310a/310b is electrically connected to the surface light-emitting element 306.  See Figs. 3a and 3b, and [0020]-[0021].  
The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed, as Cao discloses the same provides an energy efficient light source.  See Cao: [0003].
Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartke et al. (US 2013/0255613 A1) and Okawa et al. (US 2002/0151941 A1).
Re. Claims 3 and 10, Hartke et al. discloses the light-emitting module according to Claim 1, wherein the optical waveguide is a bulk waveguide.
Hartke et al. does not disclose an arrangement wherein the optical waveguide includes an optical fiber that is made of a resin material and that includes a core having a refractive index distribution structure, wherein the optical waveguide further includes a cladding that has a refractive index lower than a refractive index of the core.  
Okawa et al. discloses a light emitting module 1016 comprising an optical waveguide 1044 to focus light from an array of light sources 1022, wherein the optical waveguide 1044 includes an optical fiber that includes a core having a refractive index distribution structure, wherein the optical waveguide 1044 further includes a cladding that has a refractive index lower than a refractive index of the core.  See Fig. 34, and [0390]-[0391].  It is noted, optical fibers are defined by a core and surrounded cladding, which confines light generally to the optical fiber core via total internal reflection, and therefore comprises a core with a relatively high refractive index surrounded by a cladding with a relatively low refractive index, thereby allowing total internal reflection at the core/cladding boundary.
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, as Okawa et al. discloses the arrangement allows further miniaturization of the light source.  See Okawa et al.: [0017].
Moreover, while Okawa et al. does not directly disclose forming the optical fiber of a resin material, the same is common the art, and would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re. Claim 4, the prior art does not disclose or reasonably suggest a light emitting module as required by the claim, specifically wherein a protrusion amount Lo has a value that satisfies a relationship of Li/3 < Lo < Li, where Li is a size of an interval between an antinode where light beams diverge and a node where the light beams converge, and Lo is a protrusion amount from a proximal antinode to the emitting end of the optical waveguide.  
The most applicable prior art, Hartke et al. (US 2013/0255613 A1) and Okawa et al. (US 2002/0151941 A1), fails to disclose or reasonably suggest a protrusion as required by the claim.
 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        6/18/22